Exhibit 10.3

CONSULTING AGREEMENT

                    THIS CONSULTING AGREEMENT (this “Agreement”), dated as of
December 11, 2012, is made by and between Patrick L. Alesia (the “Consultant”)
and Griffon Corporation, a Delaware corporation (the “Company”).

Recitals

                    WHEREAS, the Consultant is currently employed by the Company
as Senior Vice President and Chief Administrative Officer;

                    WHEREAS, the Consultant will resign from all positions with
the Company, effective December 31, 2012;

                    WHEREAS, the Consultant has special knowledge, expertise and
experience concerning the business and operations of the Company; and

                    WHEREAS, the Company desires to have continuing access to
the Consultant’s knowledge, expertise and experience, and the Consultant is
willing to provide the same to the Company on the terms and conditions set forth
in this Agreement.

Agreement

                    NOW, THEREFORE, in consideration of the mutual covenants and
the premises set forth herein, intending to be legally bound, the Company and
the Consultant hereby agree as follows:

1. Term. Subject to the Consultant’s execution of a General Release Agreement in
the form attached hereto as Exhibit A which becomes effective no later than
December 31, 2012, the consulting term under this Agreement shall commence on
December 31, 2012 (the “Effective Date”) and, unless earlier terminated under
Section 5 of this Agreement, shall end on December 31, 2014 (the “Consulting
Term”). Consultant hereby resigns as Senior Vice President and Chief
Administrative Officer of the Company and from any other position he may have
with the Company or any of its direct or indirect subsidiaries (other than as a
consultant pursuant to this Agreement) effective as of December 31, 2012. The
Consultant acknowledges and agrees that, except as otherwise provided herein,
the Consultant shall not be entitled to any payments or benefits from the
Company as a result of such resignation, including, without limitation, any
payments or benefits pursuant to the severance agreement between the Consultant
and the Company, dated as of July 18, 2006 (the “Severance Agreement”), and the
Consultant further acknowledges and agrees that the Severance Agreement shall
terminate in its entirety as of the Effective Date and be of no further force
and effect, except insofar as any right to payment under the Severance Agreement
arises pursuant to its terms between the date hereof and the Effective Date.

2. Consulting Commitment. During the Consulting Term, the Consultant shall make
himself available to the Chief Executive Officer of the Company (the “CEO”), or
his designees, upon reasonable notice and during normal business hours, to
consult with the CEO or his designees regarding matters within the Consultant’s
knowledge, expertise and experience, consistent with the services performed by
the Consultant as Senior Vice President and Chief Administrative Officer of the
Company (the “Consulting Services”). The Consulting Services shall be provided
telephonically or electronically whenever possible, and in person as needed from
time to time. The parties hereby agree that the Consultant’s time commitment for
the Consulting Services to be provided pursuant to this Agreement shall not
exceed 250 hours per year and in any event shall not exceed five hours per week,
unless otherwise agreed to by the Consultant and the Company in writing.

--------------------------------------------------------------------------------



          2.1. Work for Others. The Company acknowledges that the Agreement
places no limitation on the Consultant’s ability to engage in other activities
of the Consultant’s choosing, including without limitation, ownership of,
employment with, consulting to or membership on the board of any other entities;
provided however, that such activities do not interfere with the Consultant’s
ability to fulfill his obligations under this Agreement or violate any other
provisions of this Agreement, including but not limited to Section 6 below.

3. Compensation and Reimbursement.

          3.1. Consulting Fee. During the Consulting Term, the Consultant shall
receive a consulting fee equal to $250,000 per year (the “Consulting Fee”),
payable by the Company monthly in arrears on or about the last day of each
calendar month.

          3.2. Health and Medical Benefits.

                    (a) The Consultant’s existing medical and dental coverage
will remain in force through December 31, 2012. Thereafter, the rules and
regulations promulgated pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), will apply. If the Consultant
elects to continue coverage through COBRA and notifies the Company in writing of
such election, the Company will pay, directly to the provider, the Consultant’s
monthly COBRA premiums for medical and dental coverage (with respect to coverage
on a basis consistent with the level of coverage and elections (including with
respect to coverage for Consultant’s dependents) in force immediately prior to
the Effective Date) for a period of eighteen (18) months immediately following
the Effective Date.

                    (b) If the Consultant obtains medical and/or dental
insurance through a third-party provider for all or a portion of the period July
1, 2014 to December 31, 2014, then the Company will make reimbursement payments
(the “Reimbursement Payments”) to the Consultant equal to the lesser of (i) the
actual premium cost of obtaining such insurance, and (ii) the monthly COBRA
premiums referred to in Section 3.2(a) above; provided however that a
Reimbursement Payment shall be payable for a month only if Consultant submits
evidence reasonably acceptable to the Company of the date of payment and the
actual premium cost paid by Consultant for the month no later than 45 days after
the payment date of such premium, in which case the Reimbursement Payment will
be made in arrears on or before the date which is two and one-half months after
the date of payment of the premium giving rise to the Re imbursement Payment.

2

--------------------------------------------------------------------------------



                    (c) Griffon will continue the Consultant’s participation in
the Griffon Corporation and Affiliates Supplemental Health Benefits Plan for
Senior Executives for (i) any portion of the period January 1, 2013 through and
including June 30, 2014 during which the Consultant has elected to continue
coverage through COBRA as set forth in Section 3.2(a) above, and (ii) for any
portion of the period July 1, 2014 through December 31, 2014 during which
Consultant has obtained medical and/or dental insurance through a third-party
provider and for which the Company has an obligation to make one or more
Reimbursement Payments, as provided in Section 3.2(b) above.

          3.3. Automobile Expenses. Commencing on the Effective Date and
continuing until the earlier of the termination of the Consulting Term or the
expiration of the Consultant’s current automobile lease in September 2013, the
Company shall reimburse the Consultant for expenses incurred in connection with
the lease, operation, maintenance and storage of such automobile, consistent
with past practice.

          3.4. Life Insurance. As permitted by the applicable policy, the
Consultant shall be entitled to continue, at the Consultant’s cost, any
insurance contracts maintained by the Company prior to the Effective Date on the
life of the Consultant.

          3.5. Business Expenses. During and in respect of the Consulting Term,
provide the Consultant obtains the prior written approval of an Authorized
Officer of the Company (which approval may be given through electronic
communication, such as e-mail), Consultant shall, upon presentation to the
Company of reasonable documentation and in accordance with the policies of the
Company, be entitled to reimbursement for all direct, out-of-pocket reasonable
and necessary business expenses incurred by or charged to the Consultant in or
with respect to the performance of the Consulting Services. Payment of such
expenses shall be made by the Company within thirty days of receipt of such
documentation. “Authorized Officer” shall mean the Chief Executive Officer,
President, any Vice President or the Treasurer of the Company.

          3.6. SERP. The Consultant’s right to payment of benefits under the
Company’s Supplemental Executive Retirement Plan, as amended and restated as of
July 18, 2006 (the “SERP”), shall be determined in accordance with the terms of
the SERP.

4. Restricted Shares. Notwithstanding anything to the contrary in the applicable
award letters, (i) the 25,000 restricted shares of the Company’s common stock
that were granted to the Consultant on May 8, 2008 and are scheduled to vest on
May 8, 2013, (ii) the 25,000 restricted shares of the Company’s common stock
that were granted to the Consultant on August 6, 2009 and are scheduled to vest
on August 6, 2013 and (ii) the 15,000 restricted shares of the Company’s stock
that were granted to the Consultant on November 15, 2010 and are scheduled to
vest on November 15, 2013 (collectively, the “Restricted Shares”) shall not be
forfeited upon the Consultant’s resignation as Senior Vice President and Chief
Administrative Officer of the Company, but shall continue to vest during the
Consulting Term on the terms and conditions set forth in the applicable award
letter as if the Consultant continued as an employee of the Company until the
termination of the Consulting Term. Upon termination of the Consulting Term for
any reason (except by the Company without Cause (as defined below) or due to the
Consultant’s death or Disability (as defined below)), any unvested shares of
restricted stock shall be forfeited; if the Consultant is terminated by the
Company without Cause or due to the Consultant’s death or Disability, the
Restricted Shares shall nevertheless continue to vest as provided herein,
subject to the Consultant’s continued compliance with Section 6 below.
Notwithstanding anything in this Agreement to the contrary, the Consultant
agrees to make appropriate arrangements with the Company concerning the
withholding of any taxes that may be due in connection with the lapse of the
restrictions on the Restricted Shares as provided in the applicable award
letter.

3

--------------------------------------------------------------------------------



5. Termination. The Consulting Term shall terminate automatically upon the
Consultant’s death or Disability (as defined below). The Company may terminate
the Consulting Term at any time, with or without Cause (as defined below), and
the Consultant may terminate the Consulting Term with 30 days’ prior written
notice to the Company. Upon the termination of the Consulting Term for any
reason, the Consultant shall be entitled to (a) payment of any portion of the
Consulting Fee or the Additional Fee that is earned but unpaid as of the
termination date and (b) reimbursement of any reimbursable expenses that were
incurred in compliance with the terms of Section 3.5 but not reimbursed as of
the termination date. In addition, if the Consulting Term is terminated by the
Company without Cause or due to the Consultant’s death or Disability, then,
subject to the Consultant’s continued compliance with Section 6 below, the
Consultant shall be entitled to (i) continued payment of the Consulting Fee and
any Additional Fee until December 31, 2014 and (ii) continued vesting of the
Restricted Shares on the terms set forth in Section 4 above. If the Consulting
Term is terminated by the Company for Cause or by the Consultant, then the
Company shall have no further obligation to pay the Consulting Fee (or any
Additional Fee) for the period of time after the date of termination of the
Consulting Term.

               5.1. Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:

                    (a) “Cause” means (i) the willful and continued failure by
the Consultant to substantially perform the Consulting Services (other than any
such failure resulting from incapacity due to physical or mental illness); (ii)
conviction of a felony or acts of dishonesty resulting in gain or personal
enrichment at the expense of the Company; (iii) the Consultant’s willful
misconduct or insubordination which is materially injurious to the Company; or
(iv) the Consultant’s breach of any of the covenants contained in Sections 6, 7
and 8.3 of this Agreement. With respect to (i) and (iii), “Cause” shall only be
determined to exist after the Company presents written notice to the Consultant
specifically identifying the alleged circumstances or actions giving rise to
Cause (a “Cause Notice”), and the Consultant fails to correct such action or
circumstances within 20 days of receiving the Cause Notice. For purposes of this
paragraph, no act or failure to act on the Consultant’s part shall be considered
as willful unless done, or omitted to be done, by the Consultant not in good
faith and without reasonable belief that the action or omission was in the best
interests of the Company.

                    (b) “Disability” means the Consultant’s inability to perform
the Consulting Services by reason of any medically determinable physical or
mental impairment that lasts or is reasonably expected to last for a continuous
period of not less than 6 months, or that exists for 90 days out of any
consecutive 180 day period, as determined by the Company in its reasonable
judgment.

4

--------------------------------------------------------------------------------



6. Restrictive Covenants.

               6.1. Confidential Information. The Consultant agrees at all times
during the Consulting Term and thereafter (except as otherwise required by
applicable law, regulation or legal process) that he shall hold in strictest
confidence and not use for his own benefit or the benefit of any other person,
or to disclose to any person without authorization from the Company, any
Confidential Information. “Confidential Information” means any and all
confidential or proprietary business information of the Company or its
affiliates, including, without limitation, information relating to the Company’s
or its affiliates’ trade secrets, software and technology architecture,
networks, business methodologies, facilities, financial and operational
information, contracts, customer lists, marketing or sales prospect lists, “know
how,” and all copies, reproductions, notes, analyses, compilations, studies,
interpretations, summaries and other documents in connection with the foregoing.
Confidential Information does not include any information which (i) is or
becomes publicly known or available other than as a result of wrongful
disclosure by the Consultant (ii) becomes available to the Consultant on a
non-confidential basis from a source which, to the Consultant’s knowledge, is
not prohibited from disclosing such Confidential Information to him, or (iii) is
generally known in the industry in which the Company or its affiliates operate
and pertains to activities or business not specific to the Company or its
affiliates.

               6.2. Non-Solicitation of Employees. Commencing on the Effective
Date and continuing under December 31, 2014 (the “Non-Solicit Period”), the
Consultant will not, for any reason, solicit, assist or encourage the
solicitation of, employ or engage the services of any person who was a full-time
employee of, or independent contractor to, the Company or its direct or indirect
subsidiaries at the date of such termination or within six (6) months prior
thereto to work for the Consultant or for any entity with which he is
affiliated. For this purpose, the term “solicit” will mean any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action

               6.3. Non-Solicitation of Customers/Non-Interference with Vendors.
During the Non-Solicit Period, the Consultant will not, for any reason, solicit
or encourage any vendor, Customer or Prospective Customer to cease any
relationship with the Company or any of its affiliates, or service in any way
any Customer or Prospective Customer. For this purpose, the term “solicit” will
mean any direct or indirect communication of any kind whatsoever, regardless of
by whom initiated, inviting, advising, encouraging or requesting any person or
entity, in any manner, to take or refrain from taking any action. The term
“Customer” will mean all persons for whom the Company maintains an active
account or file in the active records of the Company or any of its affiliates,
or for whom the Company or any of its affiliates has otherwise performed or
performs any services or provided products within the twelve (12) month period
preceding the date of such solicitation. The term “Prospective Customer” means
those persons and entities who have been approached by or on behalf of the
Company or any of its affiliates to become a customer or who have been entered
into the internal records of the Company or any of its affiliates as a
prospective or potential customer.

5

--------------------------------------------------------------------------------



               6.4. Non-competition. The Consultant expressly covenants and
agrees that during the Non-Solicit Period, the Consultant will not directly or
indirectly, own, manage, operate, join, control, receive compensation or
benefits from, or participate in the ownership, management, operation, or
control of, or be employed or be otherwise connected in any manner with, any
business which directly or indirectly competes with any of the businesses of the
Company or any of its affiliates, as conducted or planned by the Company or any
affiliate at any time during the Consulting Term. Notwithstanding anything
herein to the contrary, nothing herein shall restrict the Consultant from owing
less than a one percent equity interest in a publicly held company and exercise
of rights appurtenant thereto.

               6.5. Non-Disparagement. The Consultant agrees that, during the
Consulting Term and thereafter, he will not defame, disparage or publicly
criticize the Company and/or its affiliates and/or its and/or its affiliates
executive officers or management to any person or entity. In addition, the
Consultant will not speak in a negative or disparaging manner about the Company
and/or its affiliates and/or management or its business to the media, whether
electronic, print or otherwise, without the prior written approval of the
Company. Nothing herein, however, will prohibit the Consultant from making
truthful statements to the extent legally compelled or otherwise required by
applicable laws or governmental regulations or judicial or regulatory
proceedings.

               6.6. Remedy for Breach. The Consultant acknowledges and agrees
that the restrictions set forth in this Agreement are critical and necessary to
protect Company’s legitimate business interests (including the protection of its
Confidential Information); are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration. The Consultant
also acknowledges and agrees that, in the event that he breaches any of the
restrictive covenants in this Agreement, the Company shall suffer immediate,
irreparable injury and will, therefore, be entitled to injunctive relief, in
addition to any other damages to which it may be entitled, as well as the costs
and reasonable attorneys’ fees it incurs in enforcing its rights under this
Agreement (without the requirement of any bond), from a court of competent
jurisdiction. The Consultant further acknowledges that (i) any breach or claimed
breach of the provisions set forth in this Agreement will not be a defense to
the Company’s enforcement of the restrictive covenants under this Agreement, and
(ii) the circumstances of the termination of the Consulting Term will have no
impact on the Consultant’s obligations to comply with the restrictive covenants
under this Agreement.

               6.7. Severability; Modification. The Consultant acknowledges that
the restrictive covenants contained in this Agreement are reasonable and valid
in geographical and temporal scope and in all other respects. If any arbitrator
or court of competent jurisdiction determines that any such restrictive
covenants, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any
arbitrator or court determines that any of such covenants, or any part thereof,
is invalid or unenforceable because of the geographic or temporal scope of such
provision, such arbitrator or court shall reduce such scope to the extent
necessary to make such covenants valid and enforceable.

6

--------------------------------------------------------------------------------



7. PROPRIETARY INFORMATION. Upon the expiration or earlier termination of the
Consulting Term, or at any other time upon request by the Company, the
Consultant will deliver to the Company any documents, files, copies which
constitute Proprietary Information (whether in written, printed, electronic or
other form). “Proprietary Information” means all information or data with
respect to the conduct or details of the businesses of the Company, and its
affiliates (whether constituting a trade secret or not) including, without
limitation, methods of operation, customers and customer lists, supplier lists,
sales data, details of contracts with customers, consultants, suppliers or
employees, products, proposed products, former products, proposed, pending or
completed acquisitions of any company, division, product line or other business
unit, prices and pricing policies, fees, costs, plans, designs, technology,
inventions, trade secrets, know how, software, marketing methods, policies,
plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters of the Company or any of its affiliates.

8. Miscellaneous.

               8.1. Independent Contractor. It is mutually understood and agreed
that, in providing the Consulting Services, the Consultant is acting and
performing as an independent contractor and not an employee of the Company or
any of its affiliates. The Consultant shall not make any representations to
being an employee of the Company or any of its affiliates. The Consultant
acknowledges and agrees that he is not, nor shall he be, eligible to participate
in any employee benefit plan sponsored by the Company, or any of its affiliates,
successors and assigns, regardless of the terms of any such plan, during the
Consulting Term or as a result of his provision of the Consulting Services,
except as otherwise expressly provided in this Agreement. The Consultant shall
be responsible for, and hereby agrees to indemnify and hold the Company harmless
from, all tax liabilities in respect of any amounts paid to him under this
Agreement, as well as from any other liabilities should Consultant later be
reclassified as an employee by any court, agency, or governing authority.

               8.2. No Authority to Bind the Company. All Consulting Services
provided by the Consultant shall be performed by the Consultant directly and
independently and not as an agent, employee or representative of the Company.
This Agreement is not intended to and does not constitute, create or otherwise
give rise to a joint venture, partnership or other type of business association
or organization of any kind by or between the Company and the Consultant.
Specifically, and without limitation, the Consultant shall have no power or
authority to contract for, or bind, the Company or any of its affiliates in any
manner.

               8.3. Compliance with Applicable Law. In providing the Consulting
Services, the Consultant shall comply with all applicable federal, state and
local laws and regulations. During the Consulting Term, the Consultant shall
cooperate with the Company and its affiliates in any disputes with third
parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by the Company or its affiliates (including,
without limitation, the Consultant’s being available to the Company or its
affiliates upon reasonable notice and at a reasonable location for interviews
and factual investigations, appearing at the Company’s or its affiliates’
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into the
Consultant’s possession, all at times and on schedules that are reasonably
consistent with the Consultant’s other permitted activities and commitments). In
the event the Company requires the Consultant’s cooperation in accordance with
this Section during the Consulting Term, the Company shall reimburse the
Consultant solely for reasonable travel expenses (including lodging and meals,
upon submission of receipts), but the Consultant shall not be entitled to any
other compensation.

7

--------------------------------------------------------------------------------



               8.4. Survival. The respective rights and obligations of the
parties hereto shall survive any expiration and/or termination of the Consulting
Term and/or this Agreement for any reason to the extent necessary to effect the
intended provision of such rights and obligations.

               8.5. Nonassignability. The Consultant may not assign any right or
delegate any obligation hereunder. The Company may assign this Agreement or any
of the rights herein or delegate any of its obligations herein to any affiliate
of the Company or any acquirer of all or substantially all of the assets or
equity of the Company or any of its direct or indirect subsidiaries without the
consent of the Consultant. Any purported assignment or delegation in violation
of this Section above shall be void. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, the Consultant, his or
her heirs, executors, administrators and legal representatives and, to the
extent permitted under the first two sentences of this Section, assignees.

               8.6. Amendment and Waiver. This Agreement may be amended only
upon the mutual written consent of the parties hereto. No waiver by either party
hereto of any breach by the other party of any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.

               8.7. Entire Agreement. This Agreement constitutes the entire
agreement between the Consultant and the Company, regarding the subject matter
hereof and supersedes all previous agreements, promises, proposals,
representations, understandings and negotiations, whether written or oral,
between the Consultant and the Company regarding such subject matter, including.

               8.8. Notices. All notices and other communications under this
Agreement shall be in writing and shall be delivered by hand, via facsimile
transmission or by certified mail (return receipt requested), postage prepaid,
if to the Company, to 712 Fifth Avenue, New York, NY 10019, Attn: General
Counsel, and if to the Consultant, to the address for the Consultant in the
Company’s records, or, in any case, to such other address of which the sending
party has previously received written notice. Notice shall be deemed given upon
delivery to the addressee.

               8.9. Arbitration. Subject to the rights of the Consultant and the
Company to seek equitable relief in a court of law or equity, in the event that
any disputes of any kind arise under or with respect to this Agreement, the
parties hereto agree to submit any such disputes to binding arbitration in the
State of New York in accordance with the rules of the American Arbitration
Association then in effect.

8

--------------------------------------------------------------------------------



               8.10. Governing Law. The validity, interpretation and performance
of this Agreement shall be governed by the laws of the State of New York,
without regard to the principles of conflict of laws thereof.

               8.11. Section 409A. The parties intend that this Agreement will
be interpreted and administered so that any amount or benefit payable hereunder
will be paid or provided in a manner that is either exempt from or compliant
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding anything in this Agreement to the contrary, any payments or
benefits due hereunder that constitute non-exempt “deferred compensation” (as
defined in Section 409A of the Code) that are otherwise payable by reason of the
termination of the Consulting Term will not be paid or provided to the
Consultant until the Consultant has undergone a “separation from service” (as
defined in Section 409A of the Code). If, and only if, the Consultant is a
“specified employee” (as defined in Section 409A) and a payment or benefit
provided for in this Agreement would be subject to additional tax under Section
409A if such payment or benefit is paid within six (6) months after the
Consultant’s separation from service, then such payment or benefit shall not be
paid (or commence) during the six-month period immediately following the
Consultant’s separation from service except as provided in the immediately
following sentence. In such an event, any payment or benefits that otherwise
would have been made or provided during such six-month period and that would
have incurred such additional tax under Section 409A shall instead be paid to
the Consultant in a lump-sum cash payment on the first day following the
termination of such six-month period or, if earlier, within ten days following
the date of the Consultant’s death. Consultant’s right to receive any
installment payments under this Agreement will be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
will at all times be considered a separate and distinct payment as permitted
under Section 409A of the Code. If the Consultant is entitled to any
reimbursement of expenses or in-kind benefits that are includable in his federal
gross taxable income, the amount of such expenses reimbursable or in-kind
benefits provided in any one calendar year will not affect the expenses eligible
for reimbursement or the in-kind benefits to be provided in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. The
Consultant’s right to reimbursement of expenses or in-kind benefits under this
Agreement will not be subject to liquidation or exchange for another benefit.
Notwithstanding anything in Section 2 to the contrary, the level of bona fide
services to be performed by the Consultant for the Company and its direct or
indirect subsidiaries for the period commencing on December 31, 2012 shall be 20
percent or less of the average level of bona fide services performed by the
Consultant for the Company and its direct or indirect subsidiaries for the 36
month period ending on December 31, 2012.

               8.12. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[REST OF PAGE INTENTIONALLY BLANK]

9

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Consultant and the Company have executed this
Agreement as of the day and year first above written.

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

GRIFFON CORPORATION

 

 

 

 

By:

    /s/ Seth L. Kaplan

 

 

 

 

 

 

 

Name: Seth L. Kaplan

 

Title: Senior Vice President

 

 

 

 

    /s/ Patrick L. Alesia

 

 

PATRICK L. ALESIA

10

--------------------------------------------------------------------------------



EXBHIBIT A

GENERAL RELEASE AGREEMENT

          This GENERAL RELEASE AGREEMENT (the “Release”), is made and entered
into as of December __, 2012, by and between Griffon Corporation, a Delaware
corporation, (hereinafter, together with its parent, subsidiaries, affiliates,
successor and assigns, collectively referred to as the “Company”) and Patrick L.
Alesia (hereinafter referred to as “Employee”) (each a “Party” and collectively
referred to as the “Parties”).

 

 

 

 

A.

WHEREAS, Employee’s employment with the Company will terminate on December 31,
2012; and

 

 

 

 

B.

WHEREAS, in connection with such termination of employment, the Company and the
Employee have agreed that the Employee shall provide consulting services to the
Company for a two year period ending on December 31, 2014 pursuant to a
Consulting Agreement dated December __, 2012 (the “Consulting Agreement”); and

 

 

 

 

C.

WHEREAS, as an express condition to the effectiveness of the Consulting
Agreement, Employee has agreed to execute and deliver this Release.

          NOW, THEREFORE, for and in consideration of the mutual promises and
commitments specified herein and in the Consulting Agreement, and intending to
be legally bound hereby, the Parties agree as follows:

          1. Employee, for and on behalf of himself, his heirs, beneficiaries,
executors, administrators, attorneys, successors, and assigns, knowingly and
voluntarily, hereby waives, remits, releases and forever discharges the Company
and its current and former parent corporations, affiliates, subsidiaries,
divisions, predecessors, successors and assigns, and their current and former
officers, directors, stockholders, employees, agents, attorneys, lenders,
investors, servants, insurers and agents thereof, both individually and in their
business capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to herein as the “Released
Parties”) of and from any and all manner of action, claims, liens, demands,
liabilities, potential or actual causes of action, charges, complaints, suits
(judicial, administrative, or otherwise), damages, debts, demands, obligations
of any other nature, past or present, known or unknown, whether in law or in
equity, whether founded upon contract (expressed or implied), tort (including,
but not limited to, defamation), statute or regulation (State, Federal or
local), common law and/or other theory or basis, from the beginning of the world
to the date of the execution of this Release, including, but not limited to, any
claim that Employee has asserted, now asserts or could have asserted. Listed
below are examples of the statutes under which Employee agrees not to bring any
claim. If the law prohibits a waiver of claims under any such statute, Employee
hereby acknowledges that he has no valid claim under those statutes or that all
monies paid hereunder shall be a set-off against any such claim, if a court
permits such claim to be asserted. The claims released or acknowledged not to
exist include, but are not limited to, any violation of the following:

11

--------------------------------------------------------------------------------



 

 

 

 

a.

Title VII of the Civil Rights Act of 1964;

 

 

 

 

b.

The Civil Rights Act of 1991;

 

 

 

 

c.

The Older Workers Benefit Protection Act;

 

 

 

 

d.

The Fair Labor Standards Act;

 

 

 

 

e.

Worker’s Compensation Laws;

 

 

 

 

f.

Sections 1981 through 1988 of Title 42 of the United States Code;

 

 

 

 

g.

The Employee Retirement Income Security Act of 1974;

 

 

 

 

h.

The Immigration Reform and Control Act;

 

 

 

 

i.

The Americans with Disabilities Act of 1990;

 

 

 

 

j.

The Age Discrimination in Employment Act of 1967;

 

 

 

 

k.

The Workers Adjustment and Retraining Notification Act;

 

 

 

 

l.

The Occupational Safety and Health Act;

 

 

 

 

m.

The Fair Credit Reporting Act;

 

 

 

 

n.

The Sarbanes-Oxley Act of 2002;

 

 

 

 

o.

The Family and Medical Leave Act;

 

 

 

 

p.

The Equal Pay Act;

 

 

 

 

q.

The New York State Executive Law (including its Human Rights Law);

 

 

 

 

r.

The New York State Labor Law;

 

 

 

 

s.

The New York wage and wage-hour laws;

 

 

 

 

t.

The New York City Administrative Code (including its Human Rights Law);

 

 

 

 

u.

Any other federal, state or local civil, human rights, bias, whistleblower,
discrimination, wage, wage-hour, compensation, retaliation, employment,

12

--------------------------------------------------------------------------------




 

 

 

 

 

human rights, labor or any other local, state or federal law, regulation or
ordinance;

 

 

 

 

v.

Any amendments to the foregoing laws;

 

 

 

 

w.

Any benefit, payroll or other plan, policy or program;

 

 

 

 

x.

Any public policy, contract, third-party beneficiary, tort, or common law
obligation; or

 

 

 

 

y.

Any claim for or obligation to pay for attorneys’ fees, costs, fees, or other
expenses.

          2. Included in this Release are any and all claims for future damages
allegedly arising from the alleged continuation of the effect of any past
action, omission or event.

          3. Employee hereby affirms and acknowledges the following:

 

 

 

          a. Employee has not filed, caused to be filed, or presently is a party
to any claim, complaint, or action against any of the Released Parties herein in
any forum or form.

 

 

 

          b. With the exception of the benefits due to Employee as explicitly
provided for under the Consulting Agreement, Employee has been paid and/or has
received all compensation, wages, bonuses, benefit payments, expense
reimbursements, accrued unused vacation time, sick days, personal leave,
commissions, and/or benefits to which Employee may be entitled and that no other
compensation, wages, bonuses, benefit payments, expense reimbursements, accrued
unused vacation time, sick days, personal leave, commissions and/or benefits are
due to Employee.

 

 

 

          c. Employee has been granted any leave to which Employee was entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws.

 

 

 

          d. Employee has not given, sold, assigned or transferred to anyone
else, any claim, or a portion of a claim referred to in this Release.

 

 

 

          e. Employee promises never to file a lawsuit asserting any claims that
are released in this Release.

 

 

 

          f. Employee has no known workplace injury or occupational disease and
has been provided with and/or has not been denied any leave requested under the
Family and Medical Leave Act. Employee acknowledges and represents that he has
no intention of filing any claim for workers’ compensation benefits of any type
against the Company, and that he will not file or attempt to file any claims for
workers’ compensation benefits of any type against the Company. Employee
acknowledges that the Company has relied upon these representations, and that
the Company would not have entered into the Consulting Agreement but for these
representations. As a result, Employee agrees, covenants, and represents that
the Company may, but is not obligated to, submit this Release to the Workers’
Compensation Appeals Board for approval as a compromise and release as to any
workers’ compensation claim that Employee files at any time against the Company.

13

--------------------------------------------------------------------------------




 

 

 

          g. Employee has not divulged any proprietary information of any of the
Released Parties, as such term is defined and described in Paragraph 7 of the
Agreement, and will continue to maintain the confidentiality of such information
consistent with Employee’s obligations under the Agreement.

 

 

 

          h. Employee further affirms that Employee has not been retaliated
against for reporting any allegations of wrongdoing by any of the Released
Parties or their officers and/or directors, including any allegations of
corporate fraud. Employee and the Company acknowledge that this Release does not
limit either Party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local government agency. To
the extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

 

 

 

          i. Employee acknowledges that he has no knowledge of any unreported
FCPA or ITAR violations or of any corporate fraud committed by the Company or
any of its officers, directors, employees or third-party intermediaries.

          4. This Release may not be modified, altered, or amended except in
writing and signed by both Parties wherein specific reference is made to this
Release. Employee acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with
Employee’s decision to accept this Release, except what is set forth herein.

          5. This Release shall be controlled and governed by the laws of the
State of New York. The Parties agree that the appropriate forum and venue of any
disputes arising out of this Release shall be any State or Federal Court in the
State of New York, County of New York, and each of the Parties hereto submits to
the personal jurisdiction of any such Court.

          6. This Release may be executed in counterparts, each of which shall
be deemed an original and each of which shall together constitute one and the
same instrument. A signed copy, pdf or facsimile copy of this Release shall be
deemed an original.

          7. Each Party will be responsible for its own legal fees or costs, if
any, incurred in connection with the negotiation and settlement of this Release
and the Consulting Agreement.

14

--------------------------------------------------------------------------------



          8. At the time of considering or executing this Release, Employee was
not affected or impaired by illness, use of alcohol, drugs or other substances
or otherwise impaired. Employee is competent to execute this Release and
knowingly and voluntarily waives any and all claims Employee may have against
the Company. Employee certifies that Employee is not a party to any bankruptcy,
lien, creditor-debtor or other proceedings which would impair Employee’s right
or ability to waive all claims Employee may have against the Company.

          9. In the event that any provision of this Release is determined to be
invalid by a court or tribunal of competent jurisdiction, all other provisions
of this Release shall remain in full force and effect.

          10. This Release, in conjunction with the provisions of the Consulting
Agreement, constitutes the entire agreement and understanding between the
Parties and supersedes all other agreements between the Parties whether oral or
written with respect to the subject matter hereto.

          11. The Parties understand and agree that all terms of this Release
are contractual and are not a mere recital, and represent and warrant that they
are competent and possess the full and complete authority to covenant and agree
as herein provided.

          12. Employee understands, agrees, and represents that the covenants
made herein and the releases herein executed may substantially affect Employee’s
rights and liabilities and Employee agrees that the covenants and releases
provided herein may not be in Employee’s best interest. Employee represents and
warrants that, in negotiating and executing this Release, Employee has had an
adequate opportunity to consult with competent counsel or other representatives
of Employee’s choosing concerning the meaning and effect of each term and
provision hereof, and that there are no representations, promises or agreements
other than those expressly set forth in writing herein. Employee acknowledges
that Employee received a copy of this Release, and was offered a reasonable
period to consider it.

          13. The Parties have carefully read this Release in its entirety;
fully understand and agree to its terms and provisions; and intend and agree
that it is final and binding.

          14. Employee also agrees that he will sign and deliver such documents
and do anything else that is necessary in the future to make the provisions of
this Release effective.

          15. This Release shall be binding on the Parties and upon their heirs,
administrators, representatives, executors, successors, and assigns and shall
inure to their benefit and to that of their heirs, administrators,
representatives, executors, successors, and assigns.

          EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS TWENTY-ONE (21) CALENDAR
DAYS FROM THE DATE OF EMPLOYEE’S RECEIPT OF THIS RELEASE TO CONSIDER THIS
RELEASE BEFORE HE SIGNS IT; EMPLOYEE MAY SIGN IT EARLIER IF HE WISHES, BUT THE
DECISION IS ENTIRELY THE EMPLOYEE’S. EMPLOYEE MAY REVOKE THIS RELEASE FOR A
PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE EXECUTES THE
RELEASE, AND THE CONSULTING AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE EXPIRATION OF THAT SEVEN (7) CALENDAR DAY PERIOD.

15

--------------------------------------------------------------------------------



          ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
THE COMPANY AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF THE GENERAL RELEASE
AGREEMENT.” THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE COMPANY OR ITS
DESIGNEE, OR MAILED TO THE COMPANY AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS
OF EXECUTION OF THIS RELEASE. IF THE LAST DAY OF THE REVOCATION PERIOD IS A
SATURDAY, SUNDAY OR LEGAL HOLIDAY IN NEW YORK, THEN THE REVOCATION PERIOD SHALL
NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A SATURDAY, SUNDAY OR
HOLIDAY.

          EMPLOYEE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF
HIS OWN CHOOSING AND AT HIS OWN EXPENSE PRIOR TO EXECUTING THIS RELEASE. THE
RELEASE, AMONG OTHER THINGS, WAIVES RIGHTS THAT EMPLOYEE MAY HAVE UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (THE “ADEA”).

          EMPLOYEE AGREES THAT ANY MODIFICATION, MATERIAL OR OTHERWISE, MADE TO
THIS RELEASE DOES NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
DAY (21) CALENDAR DAY CONSIDERATION PERIOD.

          HAVING ELECTED TO EXECUTE THIS RELEASE, TO FUFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS STATED HEREIN, EMPLOYEE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS RELEASE, INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST THE COMPANY AND THE
RELEASED PARTIES.

          IN WITNESS WHEREOF, the parties execute this General Release Agreement
as of the date first written above.

 

 

 

 

GRIFFON CORPORATION

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

16

--------------------------------------------------------------------------------




 

 

 

 

 

 

Name: Patrick L. Alesia

 

Date


 

 

STATE OF NEW YORK

)

 

) .ss:

COUNTY OF _______

)

          On the ___ day of December, 2012, before me personally came Patrick L.
Alesia, to me known, and known to me to be the individual described in, and who
executed the foregoing General Release Agreement, and duly acknowledged to me
that he executed the same.

 

 

 

 

 

 

 

Notary Public

 

17

--------------------------------------------------------------------------------